DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; 
the prior art of record, Ezell (US 2015/0373057 A1) discloses 
the prior art of record, Narayanan (US 2014/0348044 A1) discloses a virtual desktop server comprising: an application framework 
However, Ezell and Narayanan do not disclose “a processor coupled to the application framework and to the native RTC engine and configured to perform the following: receive from a client computing device capabilities of the client computing device to execute the redirected portion of the real-time media application”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 1 is allowed.
Regarding claim 13; 
the prior art of record, Ezell (US 2015/0373057 A1) discloses a method for operating 
the prior art of record, Narayanan (US 2014/0348044 A1) discloses a method for operating a virtual desktop server comprising an application framework 
However, Ezell and Narayanan do not disclose “a method for operating a virtual desktop server comprising an application framework comprising a real-time media application to provide real-time communications (RTC), a native RTC engine to execute a portion of the real-time media application when received, and a processor coupled to the application framework and to the native RTC engine, the method comprising: receive from a client computing device capabilities of the client computing device to execute the redirected portion of the real-time media application”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 13 is allowed.
Regarding claim 20; 
the prior art of record, Ezell (US 2015/0373057 A1) discloses a non-transitory computer readable medium for operating 
the prior art of record, Narayanan (US 2014/0348044 A1) discloses a non-transitory computer readable medium for operating a virtual desktop server comprising an application framework 
However, Ezell and Narayanan do not disclose “a non-transitory computer readable medium for operating a virtual desktop server comprising an application framework comprising a real-time media application to provide real-time communications (RTC), a native RTC engine to execute a portion of the real-time media application when received, and a processor coupled to the application framework and to the native RTC engine, and with the non-transitory computer readable medium having a plurality of computer executable instructions for causing the virtual desktop server to perform steps comprising: receive from a client computing device capabilities of the client computing device to execute the redirected portion of the real-time media application”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 20 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194